DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 9: “a gas decomposition device, which provides the compressed target gas”, wherein the gas decomposition device is the placeholder coupled with the functional language of “provides the compressed target gas” not modified by any structure.  According to Applicant’s disclosure, “An example of such a gas decomposition device is an Air Separation Unit (ASU) for air separation.”, therefore as best understood by the Examiner, the gas decomposition device will be interpreted as an Air Separation Unit and its equivalence known in cryogenic distillation practices by those of ordinary skill in the art.
Claim 14: “a mixing device, which is intended to admix a further gas to the target gas…“, wherein “mixing device” is the place holder coupled with the 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation of the  limitation “supplying the excess target gas flow of the target gas as a propellant gas to a compressor; compressing another gas to produce a compressed gas” which would be more cohesive written as “supplying the excess target gas flow of the target gas as a propellant gas to a compressor; compressing another gas in the compressor using the propellant gas, to produce a compressed gas”  .  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the recitation of the limitation “supplying the compressed gas in a compressed gas line which it is fed to another load” which is not indefinite for the term “it” however would be clearer and more grammatically correct written as “supplying the compressed gas in a compressed gas line which is fed to another load”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the recitation “wherein the compressor is connected to an outlet of the gas decomposition device on a drive side” which would read more appropriately as “wherein the compressor is connected to an outlet of the gas decomposition device on a drive side of the compressor”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 14 recites the limitation “a mixing device which is intended to admix a further gas to the target gas” which invokes 35 U.S.C. 112(f) for combining the placeholder “mixing device” with the functional language of “intended to admix a further gas to the target gas” without disclosing the structure within the specification for the device to provide the function.  In view of the Applicant’s disclosure and as best understood by the Examiner, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 14 recites the limitation “a mixing device” in line 2 which invokes 35 U.S.C. 112(f) however the disclosure fails to cite the structure to define making it unclear what the mixing device is to establish the metes and bounds of the claim.  In view of the Applicant’s disclosure and as best understood by the Examiner, the limitation will be interpreted as being anything which is capable of producing the function of mixing for the purposes of examination.

Allowable Subject Matter
Claims 1 and 9 would be allowable once the objections to each claim has been addressed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not explicitly teach: the method of claim 1, comprising “supplying the excess target gas flow of the target gas as a propellant gas to a compressor; compressing another gas using the propellant gas, to produce a compressed gas”; the system of claim 1 comprising “feeding a compressed gas into a compressed gas line leading to another load…wherein the compressor is connected to an outlet of the gas decomposition device on a drive side of the compressor via a propellant gas line, through which the excess target gas flow flows as a propellant gas to a propellant gas connection of the compressor”.
The closest prior art of record is discussed below.

Atherton (US 3,304,074) teaches a method (using Fig. 1) for utilizing a target gas flow (Oxygen from oxygen plant 8) consisting of compressed target gas (oxygen) provided from a continuously operated gas decomposition device (oxygen plant 8), comprising:
	supplying the target gas flow to a target load (blast furnace 2); 
accruing an excess (oxygen within line 36) of the target gas flow when the demand of the target load decreases;
supplying the excess of the target gas flow as a propellant gas (gas to be propelled in to burner 32 for combustion) to a compressor (comprising turbine 6, shaft 20, burner 32 and compressor 34; the turbine combined with the shaft operates the compressor and is therefore considered part of the compressor);
	compressing (using compressor 34) another gas (“blast gas” in line 42) to produce a compressed gas (gas leaving compressor 34); and



    PNG
    media_image1.png
    715
    966
    media_image1.png
    Greyscale

Figure 1:annotated Fig. 1 of Atherton.

Grover et al. (US 9,044,704) teaches a system (Fig. 1) for supplying a target load (108a) with a compressed target gas flow (114) and another load (121) with another compressed gas (104) comprising:
a gas decomposition device (115), which provides the target gas flow to the target load (by way of path 125), wherein the compressed target gas flow is “Once the stove change takes place, blast furnace stove 108a becomes the inactive stove”) drawn by the target load so that an excess target gas flow (gas within 115 when 108a is inactive) flow is obtained in the gas decomposition device, and
a compressed gas operated compressor (119) for compressing and feeding a compressed gas (gas 119) into a compressed gas line (120), wherein the compressor is connected to an outlet (outlet of 115 leading to compressor 119) of the gas decomposition device on a drive side (annotated by Examiner in Figure 2); a propellant gas line (118) through which a propellant gas (gas within line 118) is led to a propellant gas connection (annotated by Examiner in Figure 2) of the compressor.


    PNG
    media_image2.png
    595
    857
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 1 of Grover

Response to Arguments

Applicant’s arguments, see Remarks, filed 7/16/2021, with respect to claims 1, 3-5, and 9 being rejected under 35 U.S.C 102(a) and 103 have been fully considered and are persuasive.  The rejection of claims 1, 3-5 and 9 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/16/2021, with respect to claims 1, 3-5, and 9 being rejected under 35 U.S.C 102(a) have been fully considered and are persuasive.  The rejection of claims 1, 3-5 and 9 has been withdrawn. 

Applicant's arguments filed 7/16/2021, pg. 1, directed at the limitation “a mixing device which is intended to admix a further gas to the target gas” of claim 14 have been fully considered but they are not persuasive. The limitation invokes 35 U.S.C. 112(f) for using a place holder, “mixing device”, coupled with the functional language “intended to admix a further gas to the target gas” and not modified by structure.  As required, the Examiner looks to the specification to see what structure is to be interpreted under 35 U.S.C. 112(f) however there is no explicit disclosure for doing so.  Therefore, the limitation also lacks written description under 35 U.S.C. 112(a) and is indefinite under 35 U.S.C. 112(b).  Pg. 5 of Applicant’s disclosure recites “the invention may comprise a mixing device which is provided to mix the target gas or waste gas flow to be introduced into the pressure line with a further gas.” which does not recite any structure for providing the mixing.  Applicant argues that one of ordinary skill would have understood what a mixing device is, however even though one of ordinary skill in the art would have been able to reasonably ascertain that a mixing device mixes at least two fluids, one of ordinary skill in the art would have not known the structure intended to be claimed by the Applicant.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763